Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Presstek, Inc.: We consent to the use of our reports dated March 24, 2010, with respect to the consolidated balance sheets of Presstek, Inc. and subsidiaries as of January 2, 2010 and January 3, 2009, and the related consolidated statements of operations, changes in stockholders’ equity and comprehensive income (loss), and cash flows for each of the fiscal years in the three-year period ended January 2, 2010, and the related consolidated financial statement schedule II and the effectiveness of internal control over financial reporting as of January 2, 2010, incorporated by reference herein, and to the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG LLP New York, New York October 29, 2010
